
	
		I
		111th CONGRESS
		1st Session
		H. R. 4261
		IN THE HOUSE OF REPRESENTATIVES
		
			December 10, 2009
			Mr. Thornberry
			 introduced the following bill; which was referred to the
			 Select Committee on Intelligence (Permanent
			 Select), and in addition to the Committee on
			 Rules, for a period to be
			 subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee
			 concerned
		
		A BILL
		To amend the National Security Act of 1947 to provide
		  additional procedures for congressional oversight.
	
	
		1.Congressional oversight of
			 intelligence activities
			(a)General
			 congressional oversightSection 501(a) of the National Security Act
			 of 1947 (50 U.S.C. 413(a)) is amended by adding at the end the following new
			 paragraph:
				
					(3)In carrying out paragraph (1), the
				President shall provide to the congressional intelligence committees all
				information necessary to assess the lawfulness, effectiveness, cost, benefit,
				intelligence gain, budgetary authority, and risk of an intelligence
				activity.
					.
			(b)Reporting on
			 activities other than covert actionsSection 502 of such Act (50
			 U.S.C. 413a) is amended by adding at the end the following new
			 subsection:
				
					(d)Distribution of
				information
						(1)RequestInformation
				or material provided in accordance with subsection (a) shall be made available
				to each member of the congressional intelligence committees, unless the
				President requests that access to the information or material be limited after
				determining that limiting such access is essential to meet extraordinary
				circumstances affecting vital interests of the United States. A request under
				this paragraph and the extraordinary circumstances referred to in this
				paragraph shall be detailed in writing to the Chair and ranking minority member
				of the congressional intelligence committees.
						(2)DistributionIf the President submits a request under
				paragraph (1), the Chair and ranking minority member of each congressional
				intelligence committee may jointly determine whether and how to limit access to
				the information or material within such committee. If the Chair and ranking
				minority member of such committee are unable to agree on whether or how to
				limit such access, access to the information or material shall be limited as
				requested by the President. Any information or material to which access is
				limited shall subsequently be made fully available to each member of the
				congressional intelligence committees at the earliest possible time and shall
				include a detailed statement of the reasons for not providing prior
				access.
						.
			(c)Covert
			 actionsSection 503 of the National Security Act of 1947 (50
			 U.S.C. 413b) is amended—
				(1)in subsection
			 (c)—
					(A)by striking
			 paragraph (2) and inserting the following new paragraph:
						
							(2)(A)A finding reported in
				accordance with paragraph (1) shall be made available to each member of the
				congressional intelligence committees, unless the President requests that
				access to the finding be limited after determining that limiting such access is
				essential to meet extraordinary circumstances affecting vital interests of the
				United States. A request under this subparagraph and the extraordinary
				circumstances referred to in this paragraph shall be detailed in writing to the
				Chair and ranking minority member of the congressional intelligence
				committees.
								(B)If the President submits a request
				under subparagraph (A), the Chair and ranking minority member of each
				congressional intelligence committee may jointly determine whether and how to
				limit access to the finding within such committee. If the Chair and ranking
				minority member of such committee are unable to agree on whether or how to
				limit such access, access to the finding shall be limited as requested by the
				President. A finding to which access is limited shall subsequently be made
				fully available to each member of the congressional intelligence committees at
				the earliest possible time and shall include a detailed statement of the
				reasons for not providing prior access.
								;
				and
					(B)in paragraph (4),
			 by striking the second sentence; and
					(2)in subsection
			 (d)—
					(A)by striking
			 (d) The President and inserting (d)(1) The
			 President;
					(B)in paragraph (1),
			 as designated by subparagraph (A) of this paragraph, by striking the
			 Members of Congress specified in subsection (c)(2) and inserting
			 the Members of Congress to which access to a finding is limited in
			 accordance with subsection (c)(2); and
					(C)by adding at the
			 end the following new paragraph:
						
							(2)For purposes of this subsection, an
				activity shall constitute a significant undertaking if the
				activity—
								(A)involves the potential for loss of
				life;
								(B)requires an expansion of existing
				authorities, including authorities relating to research, development, or
				operations;
								(C)results in the expenditure of
				significant funds or other resources;
								(D)requires notification under section
				504;
								(E)gives rise to a significant risk of
				disclosing intelligence sources or methods; or
								(F)could cause serious damage to the
				diplomatic relations of the United States if such activity were disclosed
				without
				authorization.
								.
					
